Exhibit 10.2

CRIMSON EXPLORATION INC.

2005 STOCK INCENTIVE PLAN

Amended and Restated Effective as of October 1, 2013

As assumed by Contango Oil & Gas Company, effective October 1, 2013

The Crimson Exploration Inc. 2005 Stock Incentive Plan, as amended (the “Plan”),
was assumed by Contango Oil & Gas Company (“Contango”) on October 1, 2013, upon
the consummation of Contango’s acquisition of Crimson Exploration, Inc.
(“Crimson”) in accordance with the terms of an Agreement and Plan of Merger,
dated April 29, 2013, by and among Contango, Crimson and Contango Acquisition,
Inc., a wholly-owned subsidiary of Contango (the “Merger Agreement”) (the
“Acquisition”). This amendment and restatement of the Plan reflects the terms of
the Plan as in effect immediately prior to its assumption by Contango.

Unless the context otherwise requires, each reference in the Plan to (i) the
“Company” or the “Corporation” means Contango, (ii) “Stock,” “Common Stock” or
“Shares” means shares of common stock of Contango, (iii) to the “Board of
Directors” or the “Board” means the Board of Directors of Contango and (iv) to
the “Committee” means the Compensation Committee of the Board of Directors of
Contango. All references in the Plan relating to the status of a Participant
(including, without limitation, an Optionholder) as an employee, consultant or
director of Crimson (or an Affiliate of Crimson) will now refer to such
Participant’s status as an employee, consultant or director of Contango (or an
Affiliate of Contango).

As a result of the Acquisition, the securities issuable pursuant to the
provisions of the Plan, as assumed by Contango, will now be shares of Contango
common stock. In the Merger, each share of Crimson common stock was exchanged
for 0.08288 (the “Exchange Ratio”) of a share of Contango common stock
(“Contango Stock”). The share numbers reflected in this Plan are stated in terms
of common stock of Crimson. Accordingly, all share numbers must be adjusted to
reflect the effect of the Exchange Ratio.

1. Purpose; Eligibility.

1.1 General Purpose. The name of this plan is the Crimson Exploration Inc. 2005
Stock Incentive Plan. The purpose of the Plan is to enable Crimson Exploration
Inc., a Delaware corporation (the “Company”), and any Affiliate to obtain and
retain the services of the types of Employees, Consultants and Directors who
will contribute to the Company’s long range success and to provide incentives
which are linked directly to increases in share value which will inure to the
benefit of all Shareholders of the Company.

1.2 Eligible Award Recipients. The persons eligible to receive Awards are the
Employees, Consultants and Directors of the Company and its Affiliates.

1.3 Available Awards. The purpose of the Plan is to provide a means by which
eligible recipients of Awards may be given an opportunity to benefit from
increases in value of the Common Stock through the granting of one or more of
the following Awards: (a) Incentive Stock Options, (b) Nonstatutory Stock
Options, (c) Restricted Awards, (d) Unrestricted Awards, (e) Performance Awards,
(f) Stock Appreciation Rights and (g) Dividend Equivalent Rights.



--------------------------------------------------------------------------------

2. Definitions.

2.1 “409A Award” means a grant or an award that is considered “nonqualified
deferred compensation” within the meaning of Section 409A of the Code and
Section 8 of this Plan.

2.2 “Administrator” means the Board or the Committee appointed by the Board in
accordance with Section 3.5.

2.3 “Affiliate” means any parent corporation or subsidiary corporation of the
Company, whether now or hereafter existing, as those terms are defined in
Sections 424(e) and (f), respectively, of the Code.

2.4 “Award” means any right granted under the Plan, including an Option, a
Restricted Award, an Unrestricted Award, a Performance Award, a Stock
Appreciation Right and a Dividend Equivalent Right.

2.5 “Award Agreement” means a written agreement between the Company and a holder
of an Award evidencing the terms and conditions of an individual Award grant.
Each Award Agreement shall be subject to the terms and conditions of the Plan.

2.6 “Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and
Rule 13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular “person” (as that term is used in Section 13(d)(3)
of the Exchange Act), such “person” shall be deemed to have beneficial ownership
of all securities that such “person” has the right to acquire by conversion or
exercise of other securities, whether such right is currently exercisable or is
exercisable only after the passage of time. The terms “Beneficially Owns” and
“Beneficially Owned” have a corresponding meaning.

2.7 “Board” means the Board of Directors of the Company.

2.8 “Cause” means, (a) with respect to any Participant who is a party to an
employment or service agreement or employment policy manual with the Company or
its Affiliates and such agreement or policy manual provides for a definition of
Cause, as defined therein and (b) with respect to all other Participants,
(i) the commission of, or plea of guilty or no contest to, a felony or a crime
involving moral turpitude or the commission of any other act involving willful
malfeasance or material fiduciary breach with respect to the Company or an
Affiliate, (ii) conduct tending to bring the Company into substantial public
disgrace, or disrepute, or (iii) gross negligence or willful misconduct with
respect to the Company or an Affiliate. The Administrator, in its absolute
discretion, shall determine the effect of all matters and questions relating to
whether a Participant has been discharged for Cause.

2.9 “Change in Control” means

(a) the direct or indirect sale, transfer, conveyance or other disposition
(other than by way of merger or consolidation), in one or a series of related
transactions, of all or substantially all of the properties or assets of the
Company to any “person” (as that term is used in Section 13(d)(3) of the
Exchange Act) other than the Permitted Holders;

 

2



--------------------------------------------------------------------------------

(b) the adoption of a plan relating to the liquidation or dissolution of the
Company;

(c) the consummation of any transaction (including, without limitation, any
merger or consolidation) the result of which is that any “person” or “group” (as
such terms are used in Section 13(d) of the Exchange Act) other than Permitted
Holders, becomes the Beneficial Owner directly or indirectly of more than 50% of
the voting power of the Company; or

(d) Incumbent Directors cease for any reason to constitute at least a majority
of the Board; and

(e) The foregoing notwithstanding, a transaction shall not constitute a Change
in Control if (1) its sole purpose is to change the state of the Company’s
incorporation or to create a holding company that will be owned in substantially
the same proportions by the persons who held the Company’s securities
immediately before such transaction or (2) it constitutes an initial public
offering or a secondary public offering that results in any security of the
Company being listed (or approved for listing) on any securities exchange or
designated (or approved for designation) as a national market security on an
interdealer quotation system.

2.10 “Code” means the Internal Revenue Code of 1986, as amended.

2.11 “Committee” means a committee of one or more members of the Board appointed
by the Board to administer the Plan in accordance with Section 3.5.

2.12 “Common Stock” means the Common Stock, $0.001 par value per share, of the
Company.

2.13 “Company” means Crimson Exploration Inc., a Delaware corporation.

2.14 “Consultant” means any person, including an advisor, (a) engaged by the
Company or an Affiliate to render consulting or advisory services and who is
compensated for such services or who provides bona fide services to the Company
or an Affiliate pursuant to a written agreement or (b) who is a member of the
Board of Directors of an Affiliate; provided that, except as otherwise permitted
in Section 5.4 hereof, such person is a natural person and such services are not
in connection with the offer or sale of securities in a capital raising
transaction and do not directly or indirectly promote or maintain a market for
the Company’s securities.

2.15 “Continuous Service” means that the Participant’s service with the Company
or an Affiliate, whether as an Employee, Director or Consultant, is not
interrupted or terminated. The Participant’s Continuous Service shall not be
deemed to have terminated merely because of a change in the capacity in which
the Participant renders service to the Company or an Affiliate as an Employee,
Consultant or Director or a change in the entity for which the Participant
renders such service, provided that there is no interruption or termination of
the Participant’s Continuous Service. For example, a change in status from an
Employee of the Company to a Consultant of an Affiliate or a Director will not
constitute an interruption of Continuous Service. The Administrator or the chief
executive officer of the Company, in that party’s sole discretion, may determine
whether Continuous Service shall be considered interrupted in the case of any
leave of absence approved by that party, including sick leave, military leave or
any other personal leave.

 

3



--------------------------------------------------------------------------------

2.16 “Covered Employee” means the chief executive officer and the three other
highest compensated officers of the Company (other than the chief executive
officer and the principal financial officer) for whom total compensation is
required to be reported to Shareholders under the Exchange Act, as determined
for purposes of Section 162(m) of the Code, as such term may be amended or
modified by the Internal Revenue Service from time to time.

2.17 “Date of Grant” means the date on which the Administrator adopts a
resolution expressly granting and fixing the relevant terms of an Award to a
Participant or, if a different date is set forth in such resolution as the Date
of Grant, then such date as is set forth in such resolution.

2.18 “Deferral Eligible Participant” means a Participant who is employed by the
Company or an Affiliate as a key executive, managerial or highly compensated
employee and who is determined by the Administrator to qualify for inclusion in
a “select group of management or highly compensated employees” as described in
Sections 201(2), 301(a)(3), 401(a)(1) and 4021(b)(6) of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”), who is designated by the
Administrator in its discretion to be eligible to make an elective Unrestricted
Stock deferral election pursuant to Section 7.2(b).

2.19 “Director” means a member of the Board of Directors of the Company.

2.20 “Disability” means that the Optionee is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment; provided, however, for purposes of determining the term of an
Incentive Stock Option pursuant to Section 6.12 hereof, the term Disability
shall have the meaning ascribed to it under Code Section 22(e)(3). The
determination of whether an individual has a Disability shall be determined
under procedures established by the Plan Administrator. Except in situations
where the Plan Administrator is determining Disability for purposes of the term
of an Incentive Stock Option pursuant to Section 6.12 hereof within the meaning
of Code Section 22(e)(3), the Plan Administrator may rely on any determination
that a Participant is disabled for purposes of benefits under any long-term
disability plan maintained by the Company or any Affiliate in which a
Participant participates.

2.21 “Dividend Equivalent Right” means an Award granted pursuant to Section 7.5.

2.22 “Effective Date” means February 28, 2005, the date the Board originally
adopted the Plan. This amendment and restatement of the Plan is effective on the
date it is approved by the Board.

2.23 “Employee” means any person employed by the Company or an Affiliate. Mere
service as a Director or payment of a director’s fee by the Company or an
Affiliate shall not be sufficient to constitute “employment” by the Company or
an Affiliate.

2.24 “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

4



--------------------------------------------------------------------------------

2.25 “Fair Market Value” means, as of any date, the value of the Common Stock as
determined in good faith by the Administrator; provided, however, that (i) if
the Common Stock is admitted to quotation on the National Association of
Securities Dealers Automated Quotation System (“Nasdaq”), the Fair Market Value
on any given date shall not be less than the average of the highest bid and
lowest asked prices of the Common Stock reported for such date or, if no bid and
asked prices were reported for such date, for the last day preceding such date
for which such prices were reported or (ii) if the Common Stock is admitted to
trading on a national securities exchange or the Nasdaq National Market or
Nasdaq Small Cap Market, the Fair Market Value on any date shall not be less
than the closing price reported for the Common Stock on such exchange or system
for such date or, if no sales were reported for such date, for the last date
preceding the date for such a sale was reported.

2.26 “Incentive Stock Option” means an Option intended to qualify as an
incentive stock option within the meaning of Section 422 of the Code and the
regulations promulgated thereunder.

2.27 “Incumbent Directors” means individuals who, on the Effective Date,
constitute the Board, provided that any individual becoming a Director
subsequent to the Effective Date whose election or nomination for election to
the Board was approved by a vote of at least two-thirds of the Incumbent
Directors then on the Board (either by a specific vote or by approval of the
proxy statement of the Company in which such person is named as a nominee for
Director without objection to such nomination) shall be an Incumbent Director.
No individual initially elected or nominated as a director of the Company as a
result of an actual or threatened election contest with respect to Directors or
as a result of any other actual or threatened solicitation of proxies by or on
behalf of any person other than the Board shall be an Incumbent Director.

2.28 “Listing Date” means the first date upon which any security of the Company
is listed (or approved for listing) upon notice of issuance on any securities
exchange or designated (or approved for designation) upon notice of issuance as
a national market security on an interdealer quotation system.

2.29 “Non-Employee Director” means a Director who is a “non-employee director”
within the meaning of Rule 16b-3.

2.30 “Nonstatutory Stock Option” means an Option not intended to qualify as an
Incentive Stock Option.

2.31 “Officer” means (a) before the Listing Date, any person designated by the
Company as an officer and (b) on and after the Listing Date, a person who is an
officer of the Company within the meaning of Section 16 of the Exchange Act and
the rules and regulations promulgated thereunder.

2.32 “Option” means an Incentive Stock Option or a Nonstatutory Stock Option
granted pursuant to the Plan.

2.33 “Option Agreement” means a written agreement between the Company and an
Optionholder evidencing the terms and conditions of an individual Option grant.
Each Option Agreement shall be subject to the terms and conditions of the Plan
and need not be identical.

 

5



--------------------------------------------------------------------------------

2.34 “Optionholder” means a person to whom an Option is granted pursuant to the
Plan or, if applicable, such other person who holds an outstanding Option.

2.35 “Outside Director” means a Director who is an “outside director” within the
meaning of Section 162(m) of the Code and Treasury Regulations
Section 1.162-27(e)(3).

2.36 “Participant” means a person to whom an Award is granted pursuant to the
Plan or, if applicable, such other person who holds an outstanding Award.

2.37 “Performance Award” means Awards granted pursuant to Section 7.3.

2.38 “Permitted Holders” means Oaktree Capital Management, LLC, OCM GW Holdings,
LLC, and the Related Parties.

2.39 “Plan” means this Crimson Exploration Inc. 2005 Stock Incentive Plan.

2.40 “Related Party” means (1) any controlling Shareholder, partner, member or
51% (or more) owned subsidiary of Oaktree Capital Management, LLC or OCM GW
Holdings, LLC; or (2) any trust, corporation, partnership, limited liability
company or other entity, the beneficiaries, Shareholders, partners, members,
owners or persons beneficially holding (directly or through one or more
subsidiaries) a 51% or more controlling interest of which consist of either or
both of Oaktree Capital Management, LLC or OCM GW Holdings, LLC and/or such
other persons referred to in the immediately preceding clause or this clause
(2).

2.41 “Restricted Award” means any Award granted pursuant to Section 7.1.

2.42 “Right of Repurchase” means the Company’s option to repurchase unvested
Common Stock acquired under the Plan upon the Participant’s termination of
Continuous Service pursuant to Section 11.8.

2.43 “Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act or any
successor to Rule 16b-3, as in effect from time to time.

2.44 “SEC” means the Securities and Exchange Commission.

2.45 “Securities Act” means the Securities Act of 1933, as amended.

2.46 “Stock Appreciation Right” means the right pursuant to an award granted
under Section 7.4 to receive an amount equal to the excess, if any, of (A) the
Fair Market Value, as of the date such Stock Appreciation Right or portion
thereof is surrendered, of the shares of stock covered by such right or such
portion thereof, over (B) the aggregate SAR exercise price of such right or such
portion thereof.

2.47 “Ten Percent Shareholder” means a person who owns (or is deemed to own
pursuant to Section 424(d) of the Code) stock possessing more than 10% of the
total combined voting power of all classes of stock of the Company or of any of
its Affiliates.

2.48 “Unrestricted Award” means any Award granted pursuant to Section 7.2.

 

6



--------------------------------------------------------------------------------

3. Administration.

3.1 Administration by Board. The Plan shall be administered by the Board unless
and until the Board delegates administration to a Committee, as provided in
Section 3.5 (the group that administers the Plan is referred to as the
“Administrator”).

3.2 Powers of Administrator. The Administrator shall have the power and
authority to select and grant to Participants, Awards pursuant to the terms of
the Plan.

3.3 Specific Powers. In particular, the Administrator shall have the authority:
(i) to construe and interpret the Plan and apply its provisions; (ii) to
promulgate, amend and rescind rules and regulations relating to the
administration of the Plan; (iii) to authorize any person to execute, on behalf
of the Company, any instrument required to carry out the purposes of the Plan;
(iv) to determine when Awards are to be granted under the Plan; (v) from time to
time to select, subject to the limitations set forth in this Plan, those
Participants to whom Awards shall be granted; (vi) to determine the number of
shares of Common Stock to be made subject to each Award; (vii) to determine
whether each Stock Option is to be an ISO or a Non-Statutory Stock Option;
(viii) to prescribe the terms and conditions of each Award, including, without
limitation, the exercise price and medium of payment, vesting provisions and
Right of Repurchase provisions, and to specify the provisions of the Award
Agreement relating to such grant or sale; (ix) to amend any outstanding Awards
for the purpose of modifying the time or manner of vesting, the purchase price
or exercise price, as the case may be, subject to applicable legal restrictions;
provided, however, that if any such amendment impairs a Participant’s rights or
increases a Participant’s obligations under his or her Award, such amendment
shall also be subject to the Participant’s consent (provided, however, a
cancellation of an Award where the Participant receives a payment equal in value
to the Fair Market Value of the vested Award or, in the case of vested Options,
the difference between the Fair Market Value of the Common Stock subject to a
Stock Option and the exercise price, shall not constitute an impairment of the
Participant’s rights that requires consent); (x) to determine the duration and
purpose of leaves of absences which may be granted to a Participant without
constituting termination of their employment for purposes of the Plan; (xi) to
make decisions with respect to outstanding Stock Options that may become
necessary upon a change in corporate control or an event that triggers
anti-dilution adjustments; and (xii) to exercise discretion to make any and all
other determinations which it determines to be necessary or advisable for
administration of the Plan.

3.4 Decisions Final. All decisions made by the Administrator pursuant to the
provisions of the Plan shall be final and binding on the Company and the
Participants, unless such decisions are determined to be arbitrary and
capricious.

3.5 The Committee.

(a) General. The Board may delegate administration of the Plan to a Committee or
Committees of one or more members of the Board, and the term “Committee” shall
apply to any person or persons to whom such authority has been delegated. If
administration is delegated to a Committee, the Committee shall have, in
connection with the administration of the Plan, the powers theretofore possessed
by the Board, including the power to delegate to a subcommittee any of the
administrative powers the Committee is authorized to

 

7



--------------------------------------------------------------------------------

exercise (and references in this Plan to the Board or the Plan Administrator
shall thereafter be to the Committee or subcommittee), subject, however, to such
resolutions, not inconsistent with the provisions of the Plan, as may be adopted
from time to time by the Board. The Board may abolish the Committee at any time
and revest in the Board the administration of the Plan. The members of the
Committee shall be appointed by and to serve at the pleasure of the Board. From
time to time, the Board may increase or decrease the size of the Committee, add
additional members to, remove members (with or without cause) from, appoint new
members in substitution therefor, and fill vacancies, however caused, in the
Committee. The Committee shall act pursuant to a vote of the majority of its
members or, in the case of a committee comprised of only two members, the
unanimous consent of its members, whether present or not, or by the written
consent of the majority of its members and minutes shall be kept of all of its
meetings and copies thereof shall be provided to the Board. Subject to the
limitations prescribed by the Plan and the Board, the Committee may establish
and follow such rules and regulations for the conduct of its business as it may
determine to be advisable.

(b) Committee Composition when Common Stock is Publicly Traded. At such time as
the Common Stock is publicly traded, in the discretion of the Board, a Committee
may consist solely of two or more Non-Employee Directors who are also Outside
Directors. The Board shall have discretion to determine whether or not it
intends to comply with the exemption requirements of Rule 16b-3 of the Exchange
Act and/or Section 162(m) of the Code. However, if the Board intends to satisfy
such exemption requirements, with respect to awards to any Covered Employee and
with respect to any insider subject to Section 16 of the Exchange Act, the
Committee shall be a compensation committee of the Board that at all times
consists solely of two or more Non-Employee Directors who are also Outside
Directors. Within the scope of such authority, the Board or the Committee may
(i) delegate to a committee of one or more members of the Board who are not
Outside Directors the authority to grant Stock Rights to eligible persons who
are either (A) not then Covered Employees and are not expected to be Covered
Employees at the time of recognition of income resulting from such Stock Award
or (B) not persons with respect to whom the Company wishes to comply with
Section 162(m) of the Code or (ii) delegate to a committee of one or more
members of the Board who are not Non-Employee Directors the authority to grant
Stock Awards to eligible persons who are not then subject to Section 16 of the
Exchange Act.

3.6 Indemnification. In addition to such other rights of indemnification as they
may have as Directors or members of the Committee, and to the extent allowed by
applicable law, the Administrator and each of the Administrator’s consultants
shall be indemnified by the Company against the reasonable expenses, including
attorney’s fees, actually incurred in connection with any action, suit or
proceeding or in connection with any appeal therein, to which the Administrator
or any of its consultants may be party by reason of any action taken or failure
to act under or in connection with the Plan or any option granted under the
Plan, and against all amounts paid by the Administrator or any of its
consultants in settlement thereof (provided that the settlement has been
approved by the Company, which approval shall not be unreasonably withheld) or
paid by the Administrator or any of its consultants in satisfaction of a
judgment in any such action, suit or proceeding, except in relation to matters
as to which it shall be adjudged in such action, suit or proceeding that such
Administrator or any of its consultants did not act in good faith and in a
manner which such person reasonably believed to be in the best interests of the
Company, and in the case of a criminal proceeding, had no reason to believe that
the conduct complained of was unlawful; provided, however, that within 60 days
after institution of any such action, suit or proceeding, such Administrator or
any of its consultants shall, in writing, offer the Company the opportunity at
its own expense to handle and defend such action, suit or proceeding.

 

8



--------------------------------------------------------------------------------

4. Shares Subject to the Plan.

4.1 Share Reserve. Subject to the provisions of Section 12.1 relating to
adjustments upon changes in Common Stock, the shares that may be issued pursuant
to Awards shall consist of the Company’s authorized but unissued Common Stock,
and the maximum aggregate amount of such Common Stock which may be issued upon
exercise of all Awards under the Plan shall not exceed 5,852,000 shares, all of
which may be used for Incentive Stock Options. The maximum amount of Common
Stock that may be issued under the Plan specified above shall be reduced by
152,500, the total number of shares (as adjusted for the Company’s 10-for-1
reverse stock split effective September 16, 2006) underlying options and awards
granted and outstanding on the Effective Date (“Prior Outstanding Awards”) under
the terms of the GulfWest Energy Inc. 2004 Stock Option and Compensation Plan
(the “2004 Plan”). If, prior to the termination of the Plan, a Prior Outstanding
Award shall expire, be forfeited or terminate for any reason without having been
exercised in full, the shares subject to such expired, forfeited or terminated
rights shall again be available for purposes of this Plan and the number of
shares of Common Stock which may be issued upon the exercise of Awards under the
Plan shall be increased by the number of shares of Common Stock underlying such
expired, forfeited or terminated Prior Outstanding Awards that become eligible
for Award under this Plan. In no event, however, will the maximum aggregate
amount of Common Stock which may be issued upon exercise of all grants and
awards under the Plan, including Incentive Stock Options and Prior Outstanding
Awards that terminate and become available under this Plan, exceed 5,852,000
shares of Common Stock, subject to adjustment in accordance with Section 12.1
hereof.

4.2 Reversion of Shares to the Share Reserve. If any Award shall for any reason
expire or otherwise terminate, in whole or in part, without having been
exercised in full, the shares of Common Stock not acquired under such Award
shall revert to and again become available for issuance under the Plan. If
Common Stock issued under the Plan is reaquired by the Company pursuant to the
terms of a Right of Repurchase or other forfeiture provision, such shares of
Common Stock shall again be available for issuance under the Plan.

4.3 Source of Shares. The shares of Common Stock subject to the Plan may be
authorized but unissued Common Stock or reacquired Common Stock, bought on the
market, pursuant to any Right of Repurchase or other forfeiture provision, or
otherwise.

5. Eligibility.

5.1 Eligibility for Specific Awards. Eligible Award recipients who are selected
by the Administrator shall be eligible for Awards hereunder, subject to
limitations set forth in this Plan; provided, however, Incentive Stock Options
may be granted only to Employees. Awards other than Incentive Stock Options may
be granted to Employees, Directors and Consultants who are designated by the
Administrator.

 

9



--------------------------------------------------------------------------------

5.2 Ten Percent Shareholders. A Ten Percent Shareholder shall not be granted an
Incentive Stock Option unless the exercise price of such Option is at least 110%
of the Fair Market Value of the Common Stock at the Date of Grant and the Option
is not exercisable after the expiration of five years from the Date of Grant.

5.3 Section 162(m) Limitation. Subject to the provisions of Section 12.1
relating to adjustments upon changes in the shares of Common Stock, no Employee
shall be eligible to be granted Options or Stock Appreciation Rights covering
more than 750,000 shares of Common Stock during any calendar year. This
Section 5.3 shall not apply prior to the Listing Date and, following the Listing
Date, this Section 5.3 shall not apply until (a) the earliest of: (i) the first
material modification of the Plan (including any increase in the number of
shares of Common Stock reserved for issuance under the Plan in accordance with
Section 4.1); (ii) the issuance of all of the shares of Common Stock reserved
for issuance under the Plan; (iii) the expiration of the Plan; or (iv) the first
meeting of Shareholders at which Directors are to be elected that occurs after
the close of the third calendar year following the calendar year in which
occurred the first registration of an equity security under Section 12 of the
Exchange Act; or (b) such other date required by Section 162(m) of the Code and
the rules and regulations promulgated thereunder.

5.4 Consultants. From and after the Listing Date, a Consultant shall not be
eligible for the grant of an Award if, at the time of grant, a Form S-8
Registration Statement under the Securities Act (“Form S-8”) is not available to
register either the offer or the sale of the Company’s securities to such
Consultant because of the nature of the services that the Consultant is
providing to the Company, or because the Consultant is not a natural person, or
as otherwise provided by the rules governing the use of Form S-8, unless the
Company determines both (i) that such grant (1) shall be registered in another
manner under the Securities Act (e.g., on a Form S-3 Registration Statement) or
(2) does not require registration under the Securities Act in order to comply
with the requirements of the Securities Act, if applicable, and (ii) that such
grant complies with the securities laws of all other relevant jurisdictions.

5.5 Directors. Each Director of the Company shall be eligible to receive
discretionary grants of Awards, as well as grants pursuant to the Director
Compensation Plan adopted by the Board on June 1, 2005, under the Plan.

6. Option Provisions.

Each Option shall be in such form and shall contain such terms and conditions as
the Administrator shall deem appropriate. All Options shall be separately
designated Incentive Stock Options or Nonstatutory Stock Options at the time of
grant, and, if certificates are issued, a separate certificate or certificates
will be issued for shares of Common Stock purchased on exercise of each type of
Option. Notwithstanding the foregoing, the Company shall have no liability to
any Participant or any other person if an Option designated as an Incentive
Stock Option fails to qualify as such at any time or if an Option is determined
to constitute “nonqualified deferred compensation” within the meaning of
Section 409A of the Code and the terms of such Option do not satisfy the
additional conditions applicable to nonqualified deferred compensation under
Section 409A of the Code and Section 8 of the Plan. The provisions of separate
Options need not be identical, but each Option shall include (through
incorporation of provisions hereof by reference in the Option or otherwise) the
substance of each of the following provisions:

 

10



--------------------------------------------------------------------------------

6.1 Term. Subject to the provisions of Section 5.2 regarding Ten Percent
Shareholders, no Incentive Stock Option shall be exercisable after the
expiration of 10 years from the date it was granted.

6.2 Exercise Price of an Incentive Stock Option. Subject to the provisions of
Section 5.2 regarding Ten Percent Shareholders, the exercise price of each
Incentive Stock Option shall be not less than 100% of the Fair Market Value of
the Common Stock subject to the Option on the date the Option is granted.
Notwithstanding the foregoing, an Incentive Stock Option may be granted with an
exercise price lower than that set forth in the preceding sentence if such
Option is granted pursuant to an assumption or substitution for another option
in a manner satisfying the provisions of Section 424(a) of the Code.

6.3 Exercise Price of a Nonstatutory Stock Option. The exercise price of each
Nonstatutory Stock Option shall be not less than 35% of the Fair Market Value of
the Common Stock subject to the Option on the date the Option is granted;
provided, however, any Nonstatutory Stock Option with an exercise price less
than the Fair Market Value of the Common Stock subject to the Option on the date
the Option is granted shall be a 409A Award and shall be subject to the
additional requirements of Section 8. Notwithstanding the foregoing, a
Nonstatutory Stock Option may be granted with an exercise price lower than that
set forth in the preceding sentence if such Option is granted pursuant to an
assumption or substitution for another option in a manner satisfying the
provisions of Section 424(a) of the Code.

6.4 Consideration. The purchase price of Common Stock acquired pursuant to an
Option shall be paid, to the extent permitted by applicable statutes and
regulations, either (i) in cash or by certified or bank check at the time the
Option is exercised or (ii) or in the discretion of the Administrator, upon such
terms as the Administrator shall approve, the exercise price may be paid: (1) by
delivery to the Company of other Common Stock, duly endorsed for transfer to the
Company, with a Fair Market Value on the date of delivery equal to the exercise
price (or portion thereof) due for the number of shares being acquired, or by
means of attestation whereby the Participant identifies for delivery specific
shares of Common Stock that have been held for more than six months (or such
longer or shorter period of time required to avoid a charge to earnings for
financial accounting purposes) that have a Fair Market Value on the date of
attestation equal to the exercise price (or portion thereof) and receives a
number of shares of Common Stock equal to the difference between the number of
shares thereby purchased and the number of identified attestation shares of
Common Stock (a “Stock For Stock Exchange”); (2) during any period for which the
Common Stock is publicly traded (i.e., the Common Stock is listed on any
established stock exchange or a national market system, including without
limitation the Nasdaq National Market, or if the Common Stock is quoted on the
Nasdaq System (but not on the Nasdaq National Market) or any similar system
whereby the Common Stock is regularly quoted by a recognized securities dealer
but closing sale prices are not reported), by a copy of instructions to a broker
directing such broker to sell the Common Stock for which such Option is
exercised, and to remit to the Company the aggregate Exercise Price of such
Options (a “Cashless Exercise”); (3) in any other form of legal consideration
that may be acceptable to the Administrator, including without limitation with a
full-recourse promissory note; provided,

 

11



--------------------------------------------------------------------------------

however, if applicable law requires, the par value (if any) of Common Stock, if
newly issued, shall be paid in cash or cash equivalents. The interest rate
payable under the terms of the promissory note shall not be less than the
minimum rate (if any) required to avoid the imputation of additional interest
under the Code. Subject to the foregoing, the Administrator (in its sole
discretion) shall specify the term, interest rate, amortization requirements (if
any) and other provisions of such note. Unless the Administrator determines
otherwise, shares of Common Stock having a Fair Market Value at least equal to
the principal amount of any such loan shall be pledged by the holder to the
Company as security for payment of the unpaid balance of the loan and such
pledge shall be evidenced by a pledge agreement, the terms of which shall be
determined by the Administrator, in its discretion; provided, however, that each
loan shall comply with all applicable laws, regulations and rules of the Board
of Governors of the Federal Reserve System and any other governmental agency
having jurisdiction. Unless otherwise specifically provided in the Option, the
purchase price of Common Stock acquired pursuant to an Option that is paid by
delivery (or attestation) to the Company of other Common Stock acquired,
directly or indirectly from the Company, shall be paid only by shares of the
Common Stock of the Company that have been held for more than six months (or
such longer or shorter period of time required to avoid a charge to earnings for
financial accounting purposes). Notwithstanding the forgoing, during any period
for which the Common Stock is publicly traded (i.e., the Common Stock is listed
on any established stock exchange or a national market system, including without
limitation the Nasdaq National Market, or if the Common Stock is quoted on the
Nasdaq System (but not on the Nasdaq National Market) or any similar system
whereby the Common Stock is regularly quoted by a recognized securities dealer
but closing sale prices are not reported), a Cashless Exercise, exercise with a
promissory note or other transaction by a Director or executive officer that
involves or may involve a direct or indirect extension of credit or arrangement
of an extension of credit by the Company, or an Affiliate in violation of
Section 402(a) of the Sarbanes-Oxley Act (codified as Section 13(k) of the
Securities Exchange Act of 1934, 15 U.S.C. § 78m(k)) shall be prohibited with
respect to any Award under this Plan.

6.5 Transferability of an Incentive Stock Option. An Incentive Stock Option
shall not be transferable except by will or by the laws of descent and
distribution and shall be exercisable during the lifetime of the Optionholder
only by the Optionholder. Notwithstanding the foregoing, the Optionholder may,
by delivering written notice to the Company, in a form satisfactory to the
Company, designate a third party who, in the event of the death of the
Optionholder, shall thereafter be entitled to exercise the Option.

6.6 Transferability of a Nonstatutory Stock Option. A Nonstatutory Stock Option
may, in the sole discretion of the Administrator, be transferable to a permitted
transferee upon written approval by the Administrator to the extent provided in
the Option Agreement. A permitted transferee includes: (1) a transfer by gift or
domestic relations order to a member of the Optionholder’s immediate family
(child, stepchild, grandchild, parent, stepparent, grandparent, spouse, former
spouse, sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law, or sister-in-law, including adoptive
relationships, any person sharing the Optionholder’s household (other than a
tenant or employee), a trust in which these persons have more than 50% of the
beneficial interest, a foundation in which these persons (or the Optionholder)
control the management of assets, and any other entity in which these persons
(or the Optionholder) own more than 50% of the voting interests; (2) third
parties designated by the Administrator in connection with a program established
and approved by the Administrator

 

12



--------------------------------------------------------------------------------

pursuant to which Participants may receive a cash payment or other consideration
in consideration for the transfer of such Nonstatutory Stock Option; and
(3) such other transferees as may be permitted by the Administrator in its sole
discretion. If the Nonstatutory Stock Option does not provide for
transferability, then the Nonstatutory Stock Option shall not be transferable
except by will or by the laws of descent and distribution and shall be
exercisable during the lifetime of the Optionholder only by the Optionholder.
Notwithstanding the foregoing, the Optionholder may, by delivering written
notice to the Company, in a form satisfactory to the Company, designate a third
party who, in the event of the death of the Optionholder, shall thereafter be
entitled to exercise the Option.

6.7 Vesting Generally. The Option may, but need not, vest and therefore become
exercisable in periodic installments that may, but need not, be equal. The
Option may be subject to such other terms and conditions on the time or times
when it may be exercised (which may be based on performance or other criteria)
as the Administrator may deem appropriate. The vesting provisions of individual
Options may vary. No Option may be exercised for a fraction of a share of Common
Stock. The Administrator may, but shall not be required to, provide for an
acceleration of vesting and exercisability in the terms of any Option Agreement
upon the occurrence of a Change in Control of the Company.

6.8 Termination of Continuous Service. Unless otherwise provided in an Option
Agreement or in an employment agreement the terms of which have been approved by
the Administrator, in the event an Optionholder’s Continuous Service terminates
(other than upon the Optionholder’s death or Disability or termination by the
Company for Cause), the Optionholder may exercise his or her Option (to the
extent that the Optionholder was entitled to exercise such Option as of the date
of termination) but only within such period of time ending on the earlier of
(a) the date three months following the termination of the Optionholder’s
Continuous Service, or (b) the expiration of the term of the Option as set forth
in the Option Agreement. If, after termination, the Optionholder does not
exercise his or her Option within the time specified in the Option Agreement,
the Option shall terminate. Outstanding Options that are not exercisable at the
time an Optionholder’s Continuous Service terminates for any reason other than
for Cause (including an Optionholder’s death or Disability) shall be forfeited
and expire at the close of business on the date of such termination. If the
Optionholder’s Continuous Service terminates for Cause, all outstanding Options
shall be forfeited (whether or not vested) and expire as of the beginning of
business on the date of such termination for Cause.

6.9 Employment by a Competitor. Unless otherwise provided in an Option Agreement
or in an employment agreement the terms of which have been approved by the
Administrator, in the event an Optionholder (i) voluntarily resigns his or her
employment with the Company and its Affiliates and (ii) thereafter is employed
by any person or entity that is engaged in any line of business in which the
Company or any Affiliate is engaged as of the date of such resignation (a
“Competitor”), then all Options held by such Optionholder shall expire on the
later of the 30th day following the Optionholders termination of Continuous
Service or the commencement of such Optionholder’s employment with such
Competitor, irrespective of whether such Optionholder’s employment with the
Competitor continues through such 30-day period.

 

13



--------------------------------------------------------------------------------

6.10 Extension of Termination Date. An Optionholder’s Option Agreement may also
provide that if the exercise of the Option following the termination of the
Optionholder’s Continuous Service for any reason other than Cause (including
upon the Optionholder’s death or Disability) would be prohibited at any time
because the issuance of shares of Common Stock would violate the registration
requirements under the Securities Act or any other state or federal securities
law, then the Option shall terminate on the earlier of (a) the expiration of the
term of the Option in accordance with Section 6.1 or (b) the expiration of a
period after termination of the Participant’s Continuous Service that is three
months after the end of the period during which the exercise of the Option would
be in violation of such registration or other securities law requirements.

6.11 Death of Optionholder. Unless otherwise provided in an Option Agreement, in
the event an Optionholder’s Continuous Service terminates as a result of the
Optionholder’s death, then the Option may be exercised (to the extent the
Optionholder was entitled to exercise such Option as of the date of death) by
the Optionholder’s estate, by a person who acquired the right to exercise the
Option by bequest or inheritance or by a person designated to exercise the
Option upon the Optionholder’s death, but only within the period ending on the
earlier of (a) the date 12 months following the date of death or (b) the
expiration of the term of such Option as set forth in the Option Agreement. If,
after death, the Option is not exercised within the time specified herein, the
Option shall terminate.

6.12 Disability of Optionholder. Unless otherwise provided in an Option
Agreement, in the event that an Optionholder’s Continuous Service terminates as
a result of the Optionholder’s Disability, the Optionholder may exercise his or
her Option (to the extent that the Optionholder was entitled to exercise such
Option as of the date of termination), but only within such period of time
ending on the earlier of (a) the date 12 months following such termination or
(b) the expiration of the term of the Option as set forth in the Option
Agreement. If, after termination, the Optionholder does not exercise his or her
Option within the time specified herein, the Option shall terminate.

6.13 Early Exercise. The Option may, but need not, include a provision whereby
the Optionholder may elect at any time before the Optionholder’s Continuous
Service terminates to exercise the Option as to any part or all of the shares of
Common Stock subject to the Option prior to the full vesting of the Option. In
such case, the shares of Common Stock acquired on exercise shall be subject to
the vesting schedule that otherwise would apply to determine the exercisability
of the Option. Any unvested shares of Common Stock so purchased may be subject
to a Right of Repurchase in favor of the Company or to any other restriction the
Administrator determines to be appropriate. The Company will not be required to
exercise its Right of Repurchase until at least six months (or such longer or
shorter period of time required to avoid a charge to earnings for financial
accounting purposes) have elapsed following exercise of the Option unless the
Administrator otherwise specifically provides in the Option.

6.14 Reload Options. At the discretion of the Administrator, the Option may
include a “reload” feature pursuant to which an Optionholder exercising an
option by the delivery of a number of shares of Common Stock in accordance with
Section 6.4 hereof would automatically be granted an additional Option (with an
exercise price equal to the Fair Market Value of the Common Stock on the date
the additional Option is granted and with the same expiration date as the
original Option being exercised, and with such other terms as the Administrator
may provide) to purchase that number of shares of Common Stock equal to the
number delivered in a Stock For Stock Exercise of the original Option.

 

14



--------------------------------------------------------------------------------

6.15 Additional Requirements Under Section 409A. Each Option agreement shall
include a provision whereby, notwithstanding any provision of the Plan or the
Option agreement to the contrary, the Option shall satisfy the additional
conditions applicable to nonqualified deferred compensation under Section 409A
of the Code, in accordance with Section 8 hereof, in the event any Option under
this Plan is granted with an exercise price less than Fair Market Value of the
Common Stock subject to the Option on the date the Option is granted (regardless
of whether or not such exercise price is intentionally or unintentionally priced
at less than Fair Market Value, or is materially modified at a time when the
Fair Market Value exceeds the exercise price), or is otherwise determined to
constitute “nonqualified deferred compensation” within the meaning of
Section 409A of the Code.

6.16 Incentive Stock Option $100,000 Limitation. To the extent that the
aggregate Fair Market Value (determined at the time of grant) of Common Stock
with respect to which Incentive Stock Options are exercisable for the first time
by any Optionholder during any calendar year (under all plans of the Company and
its Affiliates) exceeds $100,000, the Options or portions thereof which exceed
such limit (according to the order in which they were granted) shall be treated
as Nonstatutory Stock Options.

7. Provisions of Awards Other Than Options.

7.1 Restricted Awards. The Administrator may from time to time award (or sell at
a purchase price determined by the Administrator) restricted Common Stock under
the Plan to eligible Participants. Restricted Awards may not be sold, assigned,
transferred or otherwise disposed of, pledged or hypothecated as collateral for
a loan or as security for the performance of any obligation or for any other
purpose for such period (the “Restricted Period”) as the Administrator shall
determine. Each restricted stock purchase agreement shall be in such form and
shall contain such terms, conditions and Restricted Periods as the Administrator
shall deem appropriate. The terms and conditions of the restricted stock
purchase agreements may change from time to time, and the terms and conditions
of separate restricted stock purchase agreements need not be identical, but each
restricted stock purchase agreement shall include (through incorporation of
provisions hereof by reference in the agreement or otherwise) the substance of
each of the following provisions:

(a) Purchase Price. The purchase price of restricted Awards shall be determined
by the Administrator, and may be stated as cash, property, a contract for future
services or prior services.

(b) Consideration. The consideration for Common Stock acquired pursuant to the
restricted stock purchase agreement shall be paid either: (i) in cash at the
time of purchase; or (ii) in any other form of legal consideration that may be
acceptable to the Administrator in its discretion including, without limitation,
a recourse promissory note, property or a Stock For Stock Exchange, a contract
for future services or prior services that the Administrator determines have a
value at least equal to the Fair Market Value of such Common Stock.

 

15



--------------------------------------------------------------------------------

(c) Vesting. Shares of Common Stock acquired under the restricted stock purchase
agreement may, but need not, be subject to a Restricted Period that specifies a
Right of Repurchase in favor of the Company in accordance with a vesting
schedule to be determined by the Administrator, or forfeiture in the event the
consideration was in the form of prior or future services. The Administrator in
its discretion may provide for an acceleration of vesting in the terms of any
restricted stock purchase agreement in the event a Change in Control occurs.

(d) Termination of Participant’s Continuous Service. Unless otherwise provided
in an Option Agreement or a restricted stock purchase agreement or in an
employment Participant’s Continuous Service terminates for any reason, the
Company may exercise its Right of Repurchase or otherwise reacquire, or the
Participant shall forfeit unvested shares acquired in consideration of prior or
future services, and any or all of the shares of Common Stock held by the
Participant which have not vested as of the date of termination under the terms
of the Option Agreement or restricted stock purchase agreement shall be
forfeited and the Participant shall have no rights with respect to the Award.

(e) Transferability. Rights to acquire shares of Common Stock under the
restricted stock purchase agreement shall be transferable by the Participant
only upon such terms and conditions as are set forth in the restricted stock
purchase agreement, as the Administrator shall determine in its discretion, so
long as Common Stock awarded under the restricted stock purchase agreement
remains subject to the restrictions of the restricted stock purchase agreement.

(f) Concurrent Tax Payment. The Administrator, in its sole discretion, may (but
shall not be required to) provide for payment of a concurrent cash award in an
amount equal, in whole or in part, to the estimated after tax amount required to
satisfy applicable federal, state or local tax withholding obligations arising
from the receipt and deemed vesting of restricted stock for which an election
under Section 83(b) of the Code may be required.

(g) Lapse of Restrictions. Upon the expiration or termination of the Restricted
Period and the satisfaction of any other conditions prescribed by the
Administrator, the restrictions applicable to the restricted Award shall lapse
and a stock certificate for the number of shares of Common Stock with respect to
which the restrictions have lapsed shall be delivered, free of any restrictions
except those that may be imposed by law, to the Participant or the Participant’s
beneficiary or estate, as the case may be. The Company shall not be required to
deliver any fractional share of Common Stock but will pay, in lieu thereof, the
Fair Market Value of such fractional share in cash to the Participant or the
Participant’s beneficiary or estate, as the case may be. The Common Stock
certificate shall be issued and delivered and the Participant shall be entitled
to the beneficial ownership rights of such Common Stock not later than (i) the
date that is 2-1/2 months after the end of the Participant’s taxable year for
which the Restricted Period ends and the Participant has a legally binding right
to such amounts; or (ii) the date that is 2-1/2 months after the end of the
Company’s taxable year for which the Restricted Period ends and the Participant
has a legally binding right to such amounts, whichever is later.

 

16



--------------------------------------------------------------------------------

7.2 Unrestricted Awards.

(a) Grant or Sale of Unrestricted Stock. The Administrator may, in its sole
discretion, award (or sell at a purchase price determined by the Administrator)
an Unrestricted Award to any Participant, pursuant to which such individual may
receive shares of Common Stock free of any vesting restriction (“Unrestricted
Stock”) under the Plan. Unrestricted Awards may be granted or sold as described
in the preceding sentence in respect of past services or other valid
consideration, or in lieu of any cash compensation due to such individual.
Except as elected pursuant to Section 7.2(b), the Common Stock certificate for
Unrestricted Stock shall be issued and delivered and the Participant shall be
entitled to the beneficial ownership rights of such Common Stock not later than
(i) the date that is 2-1/2 months after the end of the Participant’s taxable
year for which services rendered as consideration were provided and in which the
Participant has a legally binding right to such amounts; or (ii) the date that
is 2-1/2 months after the end of the Company’s taxable year for which services
rendered as consideration were provided and in which the Participant has a
legally binding right to such amounts, whichever is later.

(b) Deferral of Awards. Each Participant who has made an election to receive
shares of Unrestricted Stock under this Section 7.2 will have the right to defer
receipt of up to 100% of such shares of Unrestricted Stock payable to such
Participant in accordance with such rules and procedures as may from time to
time be established by the Company for that purpose. The deferred Unrestricted
Stock shall be entitled to receive Dividend Equivalent Rights settled in shares
of Common Stock. A deferral election must satisfy the election timing
requirements of Section 7.2(b)(1) or Section 7.2(b)(2) and the 409A Award
conditions of Section 8 in addition to the additional requirements of this
Section7.2(b).

(1) The Participant’s election to defer an Award of Unrestricted Stock must be
filed with the Administrator during the election period ending not later than
the close of the preceding calendar year (or at such other time as may be
permitted by the Administrator that is provided in regulations under
Section 409A of the Code). In the case of the first calendar year in which a
Participant becomes a Deferral Eligible Participant, such election may be made
with respect to services to be performed subsequent to the election within 30
days after the date the Participant becomes a Deferral Eligible Participant.

(2) The Participant’s election to defer a performance-based Unrestricted Stock
Award determined with respect to services performed over a period of at least 12
months, must be filed with the Administrator during the election period ending
not later than six months before the end of the performance measurement period,
or such other period as is permitted under Section 409A of the Code.

(3) A deferral election shall be irrevocable once filed with the Administrator,
except as otherwise provided herein. The Administrator may, but is not required
to, permit a subsequent election to further defer or change (but not accelerate)
the timing or form of distribution. However, a subsequent election will not be
permitted unless (i) the subsequent election does not become effective until at
least 12 months after the date on which the subsequent election is filed with
the Administrator; (ii) except in the case of a distribution on account of the
Participant’s death, becoming Disabled (as defined in Section 8.4(b)), or an

 

17



--------------------------------------------------------------------------------

Unforeseeable Emergency (as defined in Section 8.4(c)), the subsequent election
must defer the payment for not less than five years from the date such
distribution would otherwise have been made; and (iii) any subsequent election
to defer the time or form of a distribution scheduled for a fixed date or
pursuant to a fixed schedule specified in the initial election may not be made
less than 12 months prior to the date of the first scheduled distribution.

(4) Continuing Election. An Unrestricted Stock deferral election shall continue
in effect from year to year while the Participant continues to be a Deferral
Eligible Participant unless it is revoked or modified during an election period
permitted under Section 7.2(b)(1).

(5) Bookkeeping Account. At such time or times as the Participant would have
been, but for the Unrestricted Stock deferral election, entitled to purchase or
receive shares of Common Stock, the Administrator shall credit the Participant’s
notional stock account with an appropriate number of shares of Common Stock
determined by dividing the deferred amount by the Fair Market Value of a share
of Common Stock on such date. If the amount withheld is insufficient to credit
the Participant with a whole number of shares of Common Stock, any residual
credit shall be credited to the Participant’s account and carried forward until
such credits can be combined with any subsequent deferrals to credit the
Participant’s notional stock account with additional shares of Common Stock.

(6) Vesting. Each Participant who enters into an Unrestricted Stock deferral
election shall have a fully vested non-forfeitable interest in all amounts
covered by the Stock Purchase Deferral Election under the Plan and the earnings,
losses and dividend equivalents credited thereto. Notwithstanding the foregoing,
all amounts credited to the Participant’s notional stock account shall be
unfunded, payable from the Company’s general assets and subject to the claims of
the Company’s creditors. The Unrestricted Stock deferral election constitutes a
mere promise by the Company to make benefit payments in the future, shall not
constitute Common Stock, and shall not be deemed to be held under any trust,
escrow or other secured or segregated fund, but shall remain a general
unpledged, unrestricted asset of the Company at all times subject to the claims
of general creditors of the Company. Benefits shall not be transferable and
shall not be subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge or encumbrance by any Participant or beneficiary and any
attempt to do so shall be null and void, nor may the same be subject to
attachment or seizure by any creditor of any Participant or any beneficiary.

(7) Distributions. Distribution of the Participants notional stock account shall
be made only in the form of shares of Common Stock (except for any residual
credit where the amount withheld was insufficient to credit the Participant with
the equivalent of a whole number of shares of Common Stock). All distributions
shall be subject to the 409A Award conditions of Section 8.

(8) Restrictions on Transfers. The right to receive Unrestricted Stock on a
deferred basis may not be sold, assigned, transferred, pledge or otherwise
encumbered, other than by will or the laws of descent and distribution.

 

18



--------------------------------------------------------------------------------

7.3 Performance Awards.

(a) Nature of Performance Awards. A Performance Award is an Award entitling the
recipient to acquire actual shares of Common Stock or hypothetical Common Stock
units having a value equal to the Fair Market Value of an identical number of
shares of Common Stock upon the attainment of specified performance goals. The
Administrator may make Performance Awards independent of or in connection with
the granting of any other Award under the Plan. Performance Awards may be
granted under the Plan to any Participant, including those who qualify for
awards under other performance plans of the Company. The Administrator in its
sole discretion shall determine whether and to whom Performance Awards shall be
made, the performance goals applicable under each Award, the periods during
which performance is to be measured, and all other limitation and conditions
applicable to the awarded shares; provided, however, that the Administrator may
rely on the performance goals and other standards applicable to other
performance unit plans of the Company in setting the standards for Performance
Awards under the Plan. Performance goals shall be based on a pre-established
objective formula or standard that specifies the manner of determining the
number of Performance Award shares that will be granted or will vest if the
performance goal is attained. Performance goals will be determined by the
Administrator prior to the time 25% of the service period has elapsed and may be
based on one or more business criteria that apply to a Participant, a business
unit or the Company and its Affiliates. Such business criteria may include, by
way of example and without limitation, performance measures related to revenue,
production, earnings before interest, taxes, depreciation and amortization
(EBITDA), funds from operations, funds from operations per share, operating
income, pre or after tax income, cash available for distribution, cash available
for distribution per share, net earnings, earnings per share, return on equity,
return on assets, return on invested capital, share price performance,
improvements in the Company’s attainment of expense levels, and implementing or
completion of critical projects, or improvement in cash-flow (before or after
tax). A performance goal may be measured over a performance period on a
periodic, annual, cumulative or average basis and may be established on a
corporate-wide basis or established with respect to one or more operating units,
divisions, subsidiaries, acquired businesses, minority investments, partnerships
or joint ventures. More than one performance goal may be incorporated in a
performance objective, in which case achievement with respect to each
performance goal may be assessed individually or in combination with each other.
The Administrator may, in connection with the establishment of performance
objectives for a performance period, establish a matrix setting forth the
relationship between performance on two or more performance goals and the amount
of the Performance Award payable for that performance period. The level or
levels of performance specified with respect to a performance goal may be
established in absolute terms, as objectives relative to performance in prior
periods, as an objective compared to the performance of one or more comparable
companies or an index covering multiple companies, or otherwise as the
Administrator may determine. Performance objectives shall be objective and, if
the Company is publicly traded, shall otherwise meet the requirements of
Section 162(m) of the Code. Performance objectives may differ for Performance
Awards granted to any one Participant or to different Participants. A
Performance Award to a Participant who is a Covered Employee shall (unless the
Administrator determines otherwise) provide that in the event of the
Participant’s termination of Continuous Service prior to the end of the
performance period for any reason, such Award will be payable only (i) if the
applicable performance objectives are achieved and (ii) to the extent, if any,
as the Administrator shall determine. Such objective performance goals do not
have to be based on increases in a specific business criteria, but may be based
on attaining specified levels or results, maintaining the status quo or limiting
economic losses.

 

19



--------------------------------------------------------------------------------

(b) Restrictions on Transfer. Performance Awards and all rights with respect to
such Performance Awards may not be sold, assigned, transferred, pledged or
otherwise encumbered.

(c) Rights as a Shareholder. A Participant receiving a Performance Award shall
have the rights of a Shareholder only as to shares actually received by the
Participant under the Plan and not with respect to shares subject to the Award
but not actually received by the Participant. A Participant shall be entitled to
receive a stock certificate evidencing the acquisition of shares of Common Stock
under a Performance Award only upon satisfaction of all conditions specified in
the written instrument evidencing the Performance Award (or in a performance
plan adopted by the Administrator). The Common Stock certificate shall be issued
and delivered and the Participant shall be entitled to the beneficial ownership
rights of such Common Stock not later than (i) the date that is 2-1/2 months
after the end of the Participant’s taxable year for which the Administrator
certifies that the Performance Award conditions have been satisfied and the
Participant has a legally binding right to such amounts; or (ii) the date that
is 2-1/2 months after the end of the Company’s taxable year for which the
Administrator certifies that the Performance Award conditions have been
satisfied and the Participant has a legally binding right to such amounts,
whichever is later.

(d) Termination. Except as may otherwise be provided by the Administrator at any
time, a Participant’s rights in all Performance Awards shall automatically
terminate upon the Participant’s termination of employment (or business
relationship) with the Company and its Affiliates for any reason.

(e) Acceleration, Waiver, Etc. At any time prior to the Participant’s
termination of employment (or other business relationship) by the Company and
its Affiliates, the Administrator may in its sole discretion accelerate, waive
or, subject to Section 13, amend any or all of the goals, restrictions or
conditions imposed under any Performance Award. The Administrator in its
discretion may provide for an acceleration of vesting in the terms of any
Performance Award in the event a Change in Control occurs.

(f) Certification. Following the completion of each performance period, the
Administrator shall certify in writing, in accordance with the requirements of
Section 162(m) of the Code, whether the performance objectives and other
material terms of a Performance Award have been achieved or met. Unless the
Administrator determines otherwise, Performance Awards shall not be settled
until the Administrator has made the certification specified under this
Section 7.3(f).

7.4 Stock Appreciation Rights.

(a) General. Stock Appreciation Rights may be granted either alone (“Free
Standing Rights”) or, provided the requirements of Section 7.4(b) are satisfied,
in tandem with all or part of any Option granted under the Plan (“Related
Rights”). In the case of a Nonstatutory Stock Option, Related Rights may be
granted either at or after the time of the grant of such Stock Option. In the
case of an Incentive Stock Option, Related Rights may be granted only at the
time of the grant of the Incentive Stock Option.

 

20



--------------------------------------------------------------------------------

(b) Grant Requirements. A Stock Appreciation Right may only be granted if the
Stock Appreciation Right: (1) does not provide for the deferral of compensation
within the meaning of Section 409A of the Code; or (2) satisfies the
requirements of Section 7.4(h) and Section 8 hereof. A Stock Appreciation Right
does not provide for a deferral of compensation if: (i) the floor for
determining the appreciation component of the Stock Appreciation Right that will
be paid to the Participant (i.e., the amount used to determine the appreciation
in excess of the value of the Common Stock that the holder is entitled to
receive upon exercise (hereinafter, the “SAR exercise price”)) may never be less
than the Fair Market Value of the underlying Common Stock on the date the right
is granted, (ii) the Common Stock subject to the right is traded on an
established securities market, (iii) only such traded Common Stock may be
delivered in settlement of the right upon exercise, and (iv) the right does not
include any feature for the deferral of compensation other than the deferral of
recognition of income until the exercise of the right.

(c) Exercise and Payment. Upon exercise thereof, the holder of a Stock
Appreciation Right shall be entitled to receive from the Company, an amount
equal to the product of (i) the excess of the Fair Market Value, on the date of
such written request, of one share of Common Stock over the SAR exercise price
per share specified in such Stock Appreciation Right or its related Option,
multiplied by (ii) the number of shares for which such Stock Appreciation Right
shall be exercised. Payment with respect to the exercise of a Stock Appreciation
Right that satisfies the requirements of Section 7.4(b)(1) shall be paid on the
date of exercise and made in shares of Common Stock (with or without
restrictions as to substantial risk of forfeiture and transferability, as
determined by the Administrator in its sole discretion), valued at Fair Market
Value on the date of exercise. Payment with respect to the exercise of a Stock
Appreciation Right that does not satisfy the requirements of Section 7.4(b)(1)
shall be paid at the time specified in the Award in accordance with the
provisions of Section 7.4(h) and Section 8. Payment may be made in the form of
shares of Common Stock (with or without restrictions as to substantial risk of
forfeiture and transferability, as determined by the Administrator in its sole
discretion), cash or a combination thereof, as determined by the Administrator.

(d) Exercise Price. The exercise price of a Free Standing Stock Appreciation
Right shall be determined by the Administrator, but shall not be less than 100%
of the Fair Market Value of one share of Common Stock on the Date of Grant of
such Stock Appreciation Right. A Related Stock Appreciation Right granted
simultaneously with or subsequent to the grant of an Option and in conjunction
therewith or in the alternative thereto shall have the same exercise price as
the related Option, shall be transferable only upon the same terms and
conditions as the related Option, and shall be exercisable only to the same
extent as the related Option; provided, however, that a Stock Appreciation
Right, by its terms, shall be exercisable only when the Fair Market Value per
share of Common Stock subject to the Stock Appreciation Right and related Option
exceeds the exercise price per share thereof and no Stock Appreciation Rights
may be granted in tandem with an Option unless the Administrator determines that
the requirements of Section 7.4(b)(1) are satisfied.

 

21



--------------------------------------------------------------------------------

(e) Reduction in the Underlying Option Shares. Upon any exercise of a Stock
Appreciation Right, the number of shares of Common Stock for which any related
Option shall be exercisable shall be reduced by the number of shares for which
the Stock Appreciation Right shall have been exercised. The number of shares of
Common Stock for which a Stock Appreciation Right shall be exercisable shall be
reduced upon any exercise of any related Option by the number of shares of
Common Stock for which such Option shall have been exercised.

(f) Written Request. Any election by an Optionholder to receive cash in full or
partial settlement of a Stock Appreciation Right, and any exercise of such Stock
Appreciation Right for cash, may be made only by a written request filed with
the Corporate Secretary of the Company during the period beginning on the third
business day following the date of release for publication by the Company of
quarterly or annual summary statements of earnings and ending on the twelfth
business day following such date. Within 30 days of the receipt by the Company
of a written request to receive cash in full or partial settlement of a Stock
Appreciation Right or to exercise such Stock Appreciation Right for cash, the
Administrator shall, in its sole discretion, either consent to or disapprove, in
whole or in part, such written request. A written request to receive cash in
full or partial settlement of a Stock Appreciation Right or to exercise a Stock
Appreciation Right for cash may provide that, in the event the Administrator
shall disapprove such written request, such written request shall be deemed to
be an exercise of such Stock Appreciation Right for shares of Common Stock.

(g) Disapproval by Administrator. If the Administrator disapproves in whole or
in part any election by an Optionholder to receive cash in full or partial
settlement of a Stock Appreciation Right or to exercise such Stock Appreciation
Right for cash, such disapproval shall not affect such Optionholder’s right to
exercise such Stock Appreciation Right at a later date, to the extent that such
Stock Appreciation Right shall be otherwise exercisable, or to elect the form of
payment at a later date, provided that an election to receive cash upon such
later exercise shall be subject to the approval of the Administrator.
Additionally, such disapproval shall not affect such Optionholder’s right to
exercise any related Option.

(h) Additional Requirements under Section 409A. A Stock Appreciation Right that
is not intended to or fails to satisfy the requirements of Section 7.4(b)(1)
shall satisfy the requirements of this Section 7.4(h) and the additional
conditions applicable to nonqualified deferred compensation under Section 409A
of the Code, in accordance with Section 8 hereof. The requirements herein shall
apply in the event any Stock Appreciation Right under this Plan is granted with
an SAR exercise price less than Fair Market Value of the Common Stock underlying
the award on the date the Stock Appreciation Right is granted (regardless of
whether or not such SAR exercise price is intentionally or unintentionally
priced at less than Fair Market Value, or is materially modified at a time when
the Fair Market Value exceeds the SAR exercise price), provides that it is
settled in cash, or is otherwise determined to constitute “nonqualified deferred
compensation” within the meaning of Section 409A of the Code. Any such Stock
Appreciation Right may provide that it is exercisable at any time permitted
under the governing written instrument, but such exercise shall be limited to
fixing the measurement of the amount, if any, by which the Fair Market Value of
a share of Common Stock on the date of exercise exceeds the SAR exercise price
(the “SAR Amount”). However, once the Stock Appreciation Right is exercised, the
SAR Amount may only be paid on the fixed time, payment schedule or other event
specified in the governing written instrument or in Section 8.1 hereof.

 

22



--------------------------------------------------------------------------------

7.5 Dividend Equivalent Rights. A Dividend Equivalent Right is an Award
entitling the recipient to receive credits based on cash dividends that would be
paid on the shares of Common Stock specified in the Dividend Equivalent Right
(or other award to which it relates) if such shares were held by the recipient.
A Dividend Equivalent Right may be granted hereunder to any Participant as a
component of another Award or as a freestanding award. The terms and conditions
of Dividend Equivalent Rights shall be specified in the grant. Dividend
equivalents credited to the holder of a Dividend Equivalent Right may be paid
currently or, subject to satisfaction of the requirements of Section 8 and
Section 409A of the Code, may be deemed to be reinvested in additional shares of
Common Stock as of the dividend payment date, which may thereafter accrue
additional equivalents. Any such reinvestment shall be at Fair Market Value on
the date of reinvestment or such other price as may then apply under a dividend
reinvestment plan sponsored by the Company, if any. Dividend Equivalent Rights
may be settled in cash or shares of Common Stock or a combination thereof, in a
single installment or installments. A Dividend Equivalent Right shall be settled
upon exercise, settlement, or payment of, or lapse of restrictions on, such
other award, and such Dividend Equivalent Right shall expire or be forfeited or
annulled under the same conditions as such other Award. A Dividend Equivalent
Right granted as a component of another Award may also contain terms and
conditions different from such other award.

7.6 Interest Equivalents. Any Award under this Plan that is settled in whole or
in part in cash on a deferred basis may provide in the Award for interest
equivalents to be credited with respect to such cash payment. Interest
equivalents may be compounded and shall be paid upon such terms and conditions
as may be specified by the Award.

8. Additional Conditions Applicable to Nonqualified Deferred Compensation Under
Section 409A of the Code.

In the event any Award under this Plan is granted with an exercise price less
than Fair Market Value of the Common Stock subject to the Award on the Date of
Grant (regardless of whether or not such exercise price is intentionally or
unintentionally priced at less than Fair Market Value, or such Award is
materially modified and deemed a grant of a new Award at a time when the Fair
Market Value exceeds the exercise price), or is otherwise determined to
constitute a 409A Award, the following additional conditions shall apply and
shall supersede any contrary vesting or exercise provisions of this Plan or the
terms of any 409A Award agreement.

8.1 Exercise and Distribution. Notwithstanding any vesting or exercise
provisions to the contrary, no 409A Award shall be exercisable or distributable
earlier than upon one of the following:

(a) Specified Time. A specified time or a fixed schedule set forth in the
written instrument evidencing the 409A Award, but not later than after the
expiration of 10 years from the Date of Grant. If the written grant instrument
does not specify a fixed time or schedule, such time shall be the date that is
the fifth anniversary of the Date of Grant.

 

23



--------------------------------------------------------------------------------

(b) Separation from Service. Separation from service (within the meaning of
Section 409A of the Code) by the 409A Award recipient; provided, however, if the
409A Award recipient is a “specified employee” (as defined in
Section 1.409A-1(i) of the Treasury Regulations) and any of the Company’s stock
is publicly traded on an established securities market or otherwise, exercise or
distribution under this Section 8.1(b) may not be made before the date which is
six months after the date of separation from service. Nothing herein shall be
deemed to extend the date that an Award would otherwise expire under the terms
of the Award Agreement and this Plan.

(c) Death. The date of death of the 409A Award recipient.

(d) Disability. The date the 409A Award recipient becomes disabled (within the
meaning of Section 8.4(b) hereof).

(e) Unforeseeable Emergency. The occurrence of an unforeseeable emergency
(within the meaning of Section 8.4(c) hereof), but only if the net value (after
payment of the exercise price) of the number of shares of Common Stock that
become issuable does not exceed the amounts necessary to satisfy such emergency
plus amounts necessary to pay taxes reasonably anticipated as a result of the
exercise, after taking into account the extent to which the emergency is or may
be relieved through reimbursement or compensation by insurance or otherwise or
by liquidation of the Participant’s other assets (to the extent such liquidation
would not itself cause severe financial hardship).

(f) Change in Control Event. The occurrence of a Change in Control Event (within
the meaning of Section 8.4(a) hereof), including the Company’s discretionary
exercise of the right to accelerate vesting of such Award upon a Change in
Control Event or to terminate the Plan or any 409A Award granted hereunder
within 12 months of the Change in Control Event.

8.2 Term. Notwithstanding anything to the contrary in this Plan or the terms of
any 409A Award agreement, the term of any 409A Award shall expire and such Award
shall no longer be exercisable on the date that is the later of: (a) 2-1/2
months after the end of the Company’s taxable year in which the 409A Award first
becomes exercisable or distributable pursuant to Section 8 hereof and is not
subject to a substantial risk of forfeiture; or (b) 2-1/2 months after the end
of the 409A Award recipient’s taxable year in which the 409A Award first becomes
exercisable or distributable pursuant to Section 8 hereof and is not subject to
a substantial risk of forfeiture, but not later than the earlier of (i) the
expiration of 10 years from the date the 409A Award was granted or (ii) the term
specified in the 409A Award agreement.

8.3 No Acceleration. A 409A Award may not be accelerated or exercised prior to
the time specified in Section 8 hereof, except in the case of one of the
following events:

(a) Domestic Relations Order. The 409A Award may permit the acceleration of the
exercise or distribution time or schedule to an individual other than the
Participant as may be necessary to comply with the terms of a domestic relations
order (as defined in Section 414(p)(1)(B) of the Code).

(b) Conflicts of Interest. The 409A Award may permit the acceleration of the
exercise or distribution time or schedule to the extent reasonably necessary to
avoid the violation of an applicable federal, state or local ethics law or
conflicts of interest law (as provided by Treasury Regulations §
1.409A-3(j)(4)(iii)).

 

24



--------------------------------------------------------------------------------

(c) Change in Control Event. The Administrator may exercise the discretionary
right to accelerate the vesting of such 409A Award upon a Change in Control
Event or to terminate the Plan or any 409A Award granted thereunder within 12
months of the Change in Control Event and cancel the 409A Award for
compensation. In addition, the Administrator may exercise the discretionary
right to accelerate the vesting of such 409A Award provided that such
acceleration does not change the time or schedule of payment of such Award and
otherwise satisfies the requirements of this Section 8 and the requirements of
Section 409A of the Code.

8.4 Definitions. Solely for purposes of this Section 8 and not for other
purposes of the Plan, the following terms shall be defined as set forth below:

(a) “Change in Control Event” means the occurrence of a change in the ownership
of the Company, a change in effective control of the Company, or a change in the
ownership of a substantial portion of the assets of the Company (each as defined
in Treasury Regulations § 1.409A-3(i)(5)). For example, a Change in Control
Event will occur if a person or more than one person acting as a group:

(1) acquires ownership of stock that brings such person’s or group’s total
ownership in excess of 50% of the outstanding stock of the Company; or

(2) acquires ownership of 30% or more of the total voting power of the Company
within a 12-month period; or

(3) acquires ownership of assets from the Company equal to 40% or more of the
total value of the Company within a 12-month period.

(b) “Disabled” means a Participant (i) is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in death or that can be expected to
last for a continuous period of not less than 12 months; or (ii) is, by reason
of any medically determinable physical or mental impairment that can be expected
to result in death or that can be expected to last for a continuous period of
not less than 12 months, receiving income replacement benefits for a period of
not less than three months under an accident and health plan covering Employees.

(c) “Unforeseeable Emergency” means a severe financial hardship to the
Participant resulting from an illness or accident of the Participant, the
Participant’s spouse, or a dependent (as defined in Code Section 152, without
regard to Section 152(b)(1), (b)(2), and (d)(1)(B)) of the Participant, loss of
the Participant’s property due to casualty, or similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant.

9. Covenants of the Company.

9.1 Availability of Shares. During the terms of the Awards, the Company shall
keep available at all times the number of shares of Common Stock required to
satisfy such Awards.

 

25



--------------------------------------------------------------------------------

9.2 Securities Law Compliance. Each Stock Option Agreement and Award Agreement
shall provide that no shares of Common Stock shall be purchased or sold
thereunder unless and until (i) any then applicable requirements of state or
federal laws and regulatory agencies shall have been fully complied with to the
satisfaction of the Company and its counsel and (ii) if required to do so by the
Company, the Participant shall have executed and delivered to the Company a
letter of investment intent in such form and containing such provisions as the
Administrator may require. The Company shall use reasonable efforts to seek to
obtain from each regulatory commission or agency having jurisdiction over the
Plan such authority as may be required to grant Awards and to issue and sell
shares of Common Stock upon exercise of the Awards; provided, however, that this
undertaking shall not require the Company to register under the Securities Act
the Plan, any Award or any Common Stock issued or issuable pursuant to any such
Award. If, after reasonable efforts, the Company is unable to obtain from any
such regulatory commission or agency the authority which counsel for the Company
deems necessary for the lawful issuance and sale of Common Stock under the Plan,
the Company shall be relieved from any liability for failure to issue and sell
Common Stock upon exercise of such Awards unless and until such authority is
obtained.

10. Use of Proceeds from Stock.

Proceeds from the sale of Common Stock pursuant to Awards shall constitute
general funds of the Company.

11. Miscellaneous.

11.1 Acceleration of Exercisability and Vesting. The Administrator shall have
the power to accelerate the time at which an Award may first be exercised or the
time during which an Award or any part thereof will vest in accordance with the
Plan, notwithstanding the provisions in the Award stating the time at which it
may first be exercised or the time during which it will vest.

11.2 Shareholder Rights. No Participant shall be deemed to be the holder of, or
to have any of the rights of a holder with respect to, any shares of Common
Stock subject to such Award unless and until such Participant has satisfied all
requirements for exercise of the Award pursuant to its terms and no adjustment
shall be made for dividends (ordinary or extraordinary, whether in cash,
securities or other property) or distributions of other rights for which the
record date is prior to the date such Common Stock certificate is issued, except
as provided in Section 12.1, hereof.

11.3 No Employment or other Service Rights. Nothing in the Plan or any
instrument executed or Award granted pursuant thereto shall confer upon any
Participant any right to continue to serve the Company or an Affiliate in the
capacity in effect at the time the Award was granted or shall affect the right
of the Company or an Affiliate to terminate (a) the employment of an Employee
with or without notice and with or without Cause, (b) the service of a
Consultant pursuant to the terms of such Consultant’s agreement with the Company
or an Affiliate or (c) the service of a Director pursuant to the Bylaws of the
Company or an Affiliate, and any applicable provisions of the corporate law of
the state in which the Company or the Affiliate is incorporated, as the case may
be.

 

26



--------------------------------------------------------------------------------

11.4 Transfer, Approved Leave of Absence. For purposes of the Plan, no
termination of employment by an Employee shall be deemed to result from either
(a) a transfer to the employment of the Company from an Affiliate or from the
Company to an Affiliate, or from one Affiliate to another; or (b) an approved
leave of absence for military service or sickness, or for any other purpose
approved by the Company, if the employee’s right to re-employment is guaranteed
either by a statute or by contract or under the policy pursuant to which the
leave of absence was granted or if the Administrator otherwise so provides in
writing.

11.5 Investment Assurances. The Company may require a Participant, as a
condition of exercising or acquiring Common Stock under any Award, (a) to give
written assurances satisfactory to the Company as to the Participant’s knowledge
and experience in financial and business matters and/or to employ a purchaser
representative reasonably satisfactory to the Company who is knowledgeable and
experienced in financial and business matters and that he or she is capable of
evaluating, alone or together with the purchaser representative, the merits and
risks of exercising the Award; and (b) to give written assurances satisfactory
to the Company stating that the Participant is acquiring Common Stock subject to
the Award for the Participant’s own account and not with any present intention
of selling or otherwise distributing the Common Stock. The foregoing
requirements, and any assurances given pursuant to such requirements, shall be
inoperative if (i) the issuance of the shares of Common Stock upon the exercise
or acquisition of Common Stock under the Award has been registered under a then
currently effective registration statement under the Securities Act or (ii) as
to any particular requirement, a determination is made by counsel for the
Company that such requirement need not be met in the circumstances under the
then applicable securities laws. The Company may, upon advice of counsel to the
Company, place legends on stock certificates issued under the Plan as such
counsel deems necessary or appropriate in order to comply with applicable
securities laws, including, but not limited to, legends restricting the transfer
of the Common Stock.

11.6 Withholding Obligations. To the extent provided by the terms of an Award
Agreement and subject to the discretion of the Administrator, the Participant
may satisfy any federal, state or local tax withholding obligation relating to
the exercise or acquisition of Common Stock under an Award by any of the
following means (in addition to the Company’s right to withhold from any
compensation paid to the Participant by the Company) or by a combination of such
means: (a) tendering a cash payment; (b) authorizing the Company to withhold
shares of Common Stock from the shares of Common Stock otherwise issuable to the
Participant as a result of the exercise or acquisition of Common Stock under the
Award, provided, however, that no shares of Common Stock are withheld with a
value exceeding the minimum amount of tax required to be withheld by law;
(a) delivering to the Company previously owned and unencumbered shares of Common
Stock of the Company or (b) by execution of a recourse promissory note.

11.7 Transfer of Stock Acquired Under Plan. Notwithstanding anything to the
contrary herein, a Participant may not transfer Common Stock acquired under this
Plan to the Company within six months after the purchase of such Common Stock
(the “Six Months Holding Period”), other than, if permitted by the Administrator
in its discretion, to satisfy minimum tax withholding requirements.

 

27



--------------------------------------------------------------------------------

11.8 Right of Repurchase. Each Award Agreement may provide that, following a
termination of the Participant’s Continuous Service, the Company may repurchase
the Participant’s unvested Common Stock acquired under the Plan as provided in
this Section 11.8 (the “Right of Repurchase”). In the case of unvested Common
Stock, the Right of Repurchase shall be exercisable at a price equal to the
lesser of the purchase price at which such Common Stock was acquired under the
Plan or the Fair Market Value of such Common Stock. The Award Agreement may
specify the period of time following a termination of the Participant’s
Continuous Service during which the Right of Repurchase may be exercised,
provided that such exercise may in any event be extended to a date that is
within 60 days after the date the Six Months Holding Period has been satisfied.
In the case of unvested Common Stock purchased in exchange for services, the
Company shall be entitled to forfeit such Unvested Common Stock without regard
to the exercise of its Right of Repurchase and without payment of any
consideration.

12. Adjustments Upon Changes in Stock.

12.1 Capitalization Adjustments. If any change is made in the Common Stock
subject to the Plan, or subject to any Award, without the receipt of
consideration by the Company (through merger, consolidation, reorganization,
recapitalization, reincorporation, stock dividend, dividend in property other
than cash, stock split, liquidating dividend, combination of shares, exchange of
shares, change in corporate structure or other transaction not involving the
receipt of consideration by the Company), then (i) the aggregate number of
shares of Common Stock or class of shares which may be purchased pursuant to
Awards granted hereunder; (ii) the aggregate number of shares of Common Stock or
class of shares which may be purchased pursuant to Incentive Stock Options
granted hereunder; (iii) the number and/or class of shares of Common Stock
covered by outstanding Options and Awards; (iv) the maximum number of shares of
Stock with respect to which Options may be granted to any single Optionee during
any calendar year; and (v) the exercise price of any Stock Option in effect
prior to such change shall be proportionately adjusted by the Administrator to
reflect any increase or decrease in the number of issued shares of Common Stock
or change in the Fair Market Value of such Common Stock resulting from such
transaction; provided, however, that any fractional shares resulting from the
adjustment shall be eliminated. The Administrator shall make such adjustments,
and its determination shall be final, binding and conclusive. The conversion of
any convertible securities of the Company shall not be treated as a transaction
“without receipt of consideration” by the Company.

12.2 Dissolution or Liquidation. In the event of a dissolution or liquidation of
the Company, then all outstanding Awards shall terminate immediately prior to
such event.

12.3 Change in Control and Other Corporate Transactions. In the event of a
Change in Control, dissolution or liquidation of the Company, or any corporate
separation or division, including, but not limited to, a split-up, a split-off
or a spin-off, or a sale of substantially all of the assets of the Company; a
merger or consolidation in which the Company is not the surviving entity; or a
reverse merger in which the Company is the surviving entity, but the shares of
Common Stock outstanding immediately preceding the merger are converted by
virtue of the merger into other property, whether in the form of securities,
cash or otherwise (collectively, a “Corporate Transaction”), then, the Company,
to the extent permitted by applicable law, but

 

28



--------------------------------------------------------------------------------

otherwise in the sole discretion of the Administrator may provide for: (i) the
continuation of outstanding grants by the Company (if the Company is the
surviving entity); (ii) the assumption of the Plan and such outstanding grants
by the surviving entity or its parent; (iii) the substitution by the surviving
entity or its parent of grants with substantially the same terms (including an
award to acquire the same consideration paid to the shareholders in the
transaction described in this Section 12.3) for such outstanding grants and, if
appropriate, subject to the equitable adjustment provisions of Section 12.1
hereof; (iv) the cancellation of such outstanding grants in consideration for a
payment equal in value to the Fair Market Value of vested grants, or in the case
of an Option, the difference between the Fair Market Value and the exercise
price for all shares of Common Stock subject to exercise (i.e., to the extent
vested) under any outstanding Option; or (v) the cancellation of such
outstanding grants without payment of any consideration. Any such payment may be
paid in cash or such other consideration payable to the holders of outstanding
shares of Common Stock of the Company in connection with such Corporate
Transaction. If vested Awards would be canceled without consideration, the
Participant shall have the right, exercisable during the later of the ten-day
period ending on the fifth day prior to such Corporate Transaction or ten days
after the Administrator provides the grant holder a notice of cancellation, to
exercise such grants in whole or in part without regard to any installment
exercise provisions in the Award Agreement. In addition, the Administrator, in
its discretion, may provide for acceleration of unvested awards in connection
with any of the alternatives described above.

12.4 Issuance of Common Stock Upon Conversion of Convertible Securities. Each
Award Agreement may provide that, upon conversion of any security of the Company
into additional shares of Common Stock, the number of shares of Common Stock
issuable pursuant to any Award may be adjusted by the appropriate number such
that the percentage of Common Stock outstanding of the Company on a fully
diluted basis attributable to the Award immediately prior to such conversion
will be equal to the percentage of Common Stock outstanding of the Company on a
fully diluted basis attributable to the Award immediately following such
conversion.

13. Amendment of the Plan and Awards.

13.1 Amendment of Plan. The Board at any time, and from time to time, may amend
or terminate the Plan. However, except as provided in Section 12.1 relating to
adjustments upon changes in Common Stock, no amendment shall be effective unless
approved by the Shareholders of the Company to the extent Shareholder approval
is necessary to satisfy any applicable law or any Nasdaq or securities exchange
listing requirements. At the time of such amendment, the Board shall determine,
upon advice from counsel, whether such amendment will be contingent on
Shareholder approval.

13.2 Shareholder Approval. The Board may, in its sole discretion, submit any
other amendment to the Plan for Shareholder approval, including, but not limited
to, amendments to the Plan intended to satisfy the requirements of
Section 162(m) of the Code and the regulations thereunder regarding the
exclusion of performance-based compensation from the limit on corporate
deductibility of compensation paid to certain executive officers.

 

29



--------------------------------------------------------------------------------

13.3 Contemplated Amendments. It is expressly contemplated that the Board may
amend the Plan in any respect the Board deems necessary or advisable to provide
eligible Employees with the maximum benefits provided or to be provided under
the provisions of the Code and the regulations promulgated thereunder relating
to Incentive Stock Options and/or to bring the Plan and/or Incentive Stock
Options granted under it into compliance therewith.

13.4 No Impairment of Rights. Rights under any Award granted before amendment of
the Plan shall not be impaired by any amendment of the Plan if (a) the Company
requests the consent of the Participant and (b) the Participant consents in
writing. However, a cancellation of an Award where the Participant receives a
payment equal in value to the Fair Market Value of the vested Award or, in the
case of vested Options, the difference between the Fair Market Value and the
exercise price, shall not be an impairment of the Participant’s rights that
requires consent of the Participant.

13.5 Amendment of Awards. The Administrator at any time, and from time to time,
may amend the terms of any one or more Awards; provided, however, that the
Administrator may not effect any amendment which would otherwise constitute an
impairment of the rights under any Award unless (a) the Company requests the
consent of the Participant and (b) the Participant consents in writing. For the
avoidance of doubt, the cancellation of an Award where the Participant receives
a payment equal in value to the Fair Market Value of the vested Award or, in the
case of vested Options, the difference between the Fair Market Value of the
shares of Common Stock underlying the Option and the aggregate exercise price,
shall not be an impairment of the Participant’s rights that requires consent of
the Participant.

14. General Provisions.

14.1 Other Compensation Arrangements. Nothing contained in this Plan shall
prevent the Board from adopting other or additional compensation arrangements,
subject to Shareholder approval if such approval is required; and such
arrangements may be either generally applicable or applicable only in specific
cases.

14.2 Recapitalizations. Each Stock Option Agreement and Award Agreement shall
contain provisions required to reflect the provisions of Section 12.1.

14.3 Delivery. Upon exercise of a Right granted under this Plan, the Company
shall issue Stock or pay any amounts due within a reasonable period of time
thereafter. Subject to any statutory obligations the Company may otherwise have,
for purposes of this Plan, thirty days shall be considered a reasonable period
of time.

14.4 Other Provisions. The Stock Option Agreements and Award Agreements
authorized under the Plan may contain such other provisions not inconsistent
with this Plan, including, without limitation, restrictions upon the exercise of
the Awards, as the Administrator may deem advisable.

14.5 Disqualifying Dispositions. Any Participant who shall make a “disposition”
(as defined in Section 424 of the Code) of all or any portion of shares of
Common Stock acquired upon exercise of an Incentive Stock Option within two
years from the Date of Grant of such Incentive Stock Option or within one year
after the issuance of the shares of Common Stock acquired upon exercise of such
Incentive Stock Option shall be required to immediately advise the Company in
writing as to the occurrence of the sale and the price realized upon the sale of
such shares of Common Stock.

 

30



--------------------------------------------------------------------------------

15. Market Stand-Off.

Each Stock Option Agreement and Award Agreement shall provide that, in
connection with any underwritten public offering by the Company of its equity
securities pursuant to an effective registration statement filed under the
Securities Act of 1933, as amended, the Participant shall agree not to sell,
make any short sale of, loan, hypothecate, pledge, grant any option for the
repurchase of, transfer the economic consequences of ownership or otherwise
dispose or transfer for value or otherwise agree to engage in any of the
foregoing transactions with respect to any Stock without the prior written
consent of the Company or its underwriters, for such period of time from and
after the effective date of such registration statement as may be requested by
the Company or such underwriters (the “Market Stand-Off”). In order to enforce
the Market Stand-Off, the Company may impose stop-transfer instructions with
respect to the shares of Stock acquired under this Plan until the end of the
applicable stand-off period. If there is any change in the number of outstanding
shares of Stock by reason of a stock split, reverse stock split, stock dividend,
recapitalization, combination, reclassification, dissolution or liquidation of
the Company, any corporate separation or division (including, but not limited
to, a split-up, a split-off or a spin-off), a merger or consolidation; a reverse
merger or similar transaction, then any new, substituted or additional
securities which are by reason of such transaction distributed with respect to
any shares of Stock subject to the Market Stand-Off, or into which such shares
of Stock thereby become convertible, shall immediately be subject to the Market
Stand-Off.

16. Effective Date of Plan.

The Plan is effective as of the Effective Date. No Award granted on or after the
date on which this amendment and restatement is effective may be exercised (or
in the case of a stock Award, may be granted) unless and until the Plan has been
approved by the Shareholders of the Company, which approval shall be within 12
months before or after the date the amendment and restatement of the Plan is
adopted by the Board. If the Shareholders fail to approve the Plan within 12
months after the date on which the amendment and restatement of the Plan is
adopted by the Board, any Awards that were contingent on Shareholder approval
will be rescinded and no additional Awards will be made thereafter under the
Plan, except to the extent that such Awards may be made with respect to shares
of Common Stock that were issuable under the Plan before the amendment and
restatement thereof.

17. Termination or Suspension of the Plan.

The Plan shall terminate automatically on February 24, 2015, but no later than
the day before the 10th anniversary of the Effective Date. No Award shall be
granted pursuant to the Plan after such date, but Awards theretofore granted may
extend beyond that date. The Board may suspend or terminate the Plan at any
earlier date pursuant to Section 13.1 hereof. No Awards may be granted under the
Plan while the Plan is suspended or after it is terminated.

 

31



--------------------------------------------------------------------------------

18. Choice of Law.

The law of the State of Delaware shall govern all questions concerning the
construction, validity and interpretation of this Plan, without regard to such
state’s conflict of law rules.

19. Execution.

To record the adoption of the amendment and restatement of the Plan by the
Board, the Company has caused its authorized officer to execute the amendment
and restatement of the Plan as of the date specified below.

[SIGNATURE PAGE FOLLOWS]

 

32



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, upon authorization of the Board of Directors, the
undersigned has caused the amendment and restatement of the Crimson Exploration
Inc. 2005 Stock Incentive Plan, as assumed by Contango Oil & Gas Company, to be
executed effective as of the 1st day of October 2013.

 

CONTANGO OIL & GAS COMPANY

By:

  /s/ Allan D. Keel Name:   Allan D. Keel Title:   President and Chief Executive
Officer

 

33